The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 9/27/2020.
Claims 1-20 are pending.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 9/27/2020 and 3/17/2022 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the module".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the “module” has been interpreted as “the compliance module” of claim 1.
Regarding claims 2-7, the claims invoke, by reference, all of the limitations of claim 1. Therefore, claims 2-7 are rejected for the same reasons as set forth in claim 1, above.
Regarding claim 8, the limitations recite features similar in scope to those of claim 1. Therefore, claim 8 is rejected for the same reasons as set forth in claim 1, above.
Regarding claims 9-14, the claims invoke, by reference, all of the limitations of claim 8. Therefore, claims 9-14 are rejected for the same reasons as set forth in claim 8, above.
Regarding claim 15, the limitations recite features similar in scope to those of claim 1. Therefore, claim 15 is rejected for the same reasons as set forth in claim 1, above.
Regarding claims 16-20, the claims invoke, by reference, all of the limitations of claim 15. Therefore, claims 16-20 are rejected for the same reasons as set forth in claim 15, above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following is the Principles of Law:
A patent may be obtained for "any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof'.
The Supreme Court has "long held that this provision contains an important implicit exception [:] Laws of nature, natural phenomena, and abstract ideas are not patentable".
Under the now familiar two-part test described by the Supreme Court in Alice, “[W]e must first determine whether the claims at issue are directed to a patent-ineligible concept”, such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application. Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). For the reasons set forth below, we find that the claims are directed to the abstract idea of classifying and storing digital images in an organized manner and fail to add an inventive concept sufficient to confer patent eligibility.
The examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice for determining whether the claims are directed to patent-eligible subject matter.
As reference, the examiner relies on the steps outlined by the 2019 Revised Subject Matter Eligibility Guidance published on Monday, January 7, 2019. The steps are as follows:
Step one: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The examiner concludes that claims 1-20, are directed to towards patent eligible subject matter.
Step two: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. The procedures for step two includes two sub-steps:
Step 2A: This is a two prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Regarding claim 1, the examiner has determined that the limitations include an abstract idea. For example, the limitations recite
agreeing, by a node in a blockchain network, on an authority; 
receiving, by the node, a compliance module from the authority; 
accepting, by the node, the compliance module, 
storing, by the node, the module for execution of an operation.
As shown, the limitations are limited to receiving, accepting, and storing information (the compliance module) and to agreeing on an authority. Therefore, the limitations are directed to concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work. For example, collecting and storing information has been deemed to be directed to an abstract idea by the courts (e.g., see Smart Systems Innovations). In the present case, the “information” is simply the compliance module. Similarly, agreeing on an authority is a fundamental human practice (e.g. a democratic election process). 
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. The additional elements recited in claim 1 include a node in a blockchain network to perform the agreeing, the receiving, the accepting, and the storing. 
The examiner concludes that the additional elements do not reflect an improvement in the functioning of a computer, or other technology or technical field (the node is simply there to receive and store information and to perform an agreement operation). Transmitting, receiving, and processing information could be performed by systems that are well-known in the art.
The additional elements also fail to implement the judicial exception with a particular machine or manufacture integral to the claim. As mentioned above, transmitting, receiving, and processing data could be performed by any known computer in the art.
The additional elements do not reflect a transformation or reduction of a particular article to a different state.
The additional elements do not apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
The additional elements do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technology environment.
Therefore, under Step 2A, the claim is found to be directed towards a judicial exception.
Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. For example, Smart Systems Innovations, where processing, receiving and storing information did not amount to an inventive concept. Similarly, use of blockchain networks is well understood in the art and results of operations are recorded only after reaching a consensus (agreement) between the nodes of the blockchain. 
Regarding claim 2, the limitations further recite receiving the operation, verifying a compliance of the operation based on the compliance module; adding the verified operation to a ledger on the blockchain network.
As discussed above, receiving information (in the present case, the operation) and storing information (in the present case, the verified operation) are directed to an abstract idea. Verifying a compliance is further directed to concepts relating to data comparisons that can be performed mentally or are analogous to human mental work (e.g. Comparing information regarding a sample or test subject to a control or target data has been deemed by the courts to be directed to an abstract idea, see, for example, Ambry/Myriad CAFC).
Regarding claim  3, the limitations recite determining compliance information based on the verifying; recording compliance information on the ledger. Therefore, the limitations amount to no more than processing and storing information which, as explained in the rejection of claim 1, above, is directed to an abstract idea.
Regarding claim  4, the limitations recite receiving, by the node, an auditing module from an auditor; accepting, by the node, the auditing module. Therefore, the limitations amount to no more than receiving and processing information which, as explained in the rejection of claim 1, above, is directed to an abstract idea.
Regarding claim  5, the limitations recite receiving the operation; verifying the compliance of the operation based on the compliance module and the auditing module; submitting the verified operation to be added to a ledger on the blockchain network. Therefore, the limitations amount to no more than receiving, processing, and storing information which, as explained in the rejection of claim 1, above, is directed to an abstract idea. 
Regarding claim  6, the limitations recite determining, based on the verifying, auditing information; submitting the auditing information to be recorded on the ledger. Therefore, the limitations amount to no more than processing, and storing information which, as explained in the rejection of claim 1, above, is directed to an abstract idea.
Regarding claim  7, the limitations recite determining a capability of all nodes in the blockchain network to process the operation with the compliance module and the auditing module. The idea is directed to concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work since a human could determine if an operation can be executed on a computer system (see, for example, Electric Power Group, where collecting information, analyzing the information, and providing results of the analysis was determined to be an abstract idea).
Regarding claims 8-14, the limitations recite features similar in scope to those of claims 1-7. Therefore, claim 8-14 is rejected for the same reasons as set forth in claims 1-7, above.
Regarding claims 15-20, the limitations recite features similar in scope to those of claims 1-6. Therefore, claim 15-20 is rejected for the same reasons as set forth in claims 1-6, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (US 20190188712 A1, hereinafter Fedorov) in view of Yang et al. (CN 109729092 A, hereinafter Yang).
Regarding claim 1, Fedorov discloses a method comprising: 
a node in a blockchain network (¶[0046], "the DL system is implemented as a Hyperledger Fabric vl blockchain system"), on 
an authority (¶[0018], "a regulator represents a regulatory authority that can enforce policies in the DL system"; ¶[0040], "the regulator is the authority"); 
receiving, by the node, a compliance module from the authority (¶[0018], "The regulator can issue the policies in the form of executable code, a policy check module, that processes a transaction request as an input data and produces a transaction policy check status as an output data"; ¶[0021], "the policy check module issued by the regulator can be executed with the standard validity check performed by the DL system" - note that the policy check module is inherently given to the DL system since it's executed there (¶[0025] and [0027], executed at TEE (see also claim 1))); 
accepting, by the node, the compliance module (¶[0029], "The authority possesses a valid X.509 certificate and the corresponding private key suitable to generate an SGX enclave signature, Authoriy.sub.EnclaveCert and Authoriy.sub.EnclaveKey respectively"; ¶[0035], "the signed enclave file is delivered to the executor. The executor creates an instance of the SGX enclave using the signed enclave file. The Intel® SGX platform checks the enclave signature and instantiates the enclave only if the signature is valid", where the enclave is used to execute the authority code (see ¶[0030])), 
storing, by the node, the module for execution of an operation (¶[0018], [0021], [0025], [0027], storage of the policy check module is inherent; ¶[0027], "the trusted application instance is used to execute the authority code given a specific input").
Fedorov does not disclose agreeing, by the node, on the authority.
Yang discloses agreeing, by a node, on an authority (abstract, "method and device, relates to the block chain technology" (more specifically, proof of authority network, see page 6, last paragraph); page 6, second paragraph, authority nodes perform validity verification; page 7, second paragraph, nodes agree to make a node an authority node and if more than half agree, the node is made an authority node).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fedorov in view of Yang for agreeing, by the node, on the authority.
One of ordinary skill in the art would have been motivated because it would only allow vetted entities to obtain the title of authority.
Regarding claim 2, the combined system of Fedorov and Yang discloses the invention substantially as applied to claim 1, above, further comprising: receiving the operation (Fedorov, ¶[0041], "The regulator 402 creates a trusted application, using the policy check module as authority code. The trusted application is delivered to the proposing node (processing node) 404"); 
verifying a compliance of the operation based on the compliance module (Fedorov, ¶[0022], "A verifier may verify the result of correct execution of authority code on the execution platform, given a specific input"; ¶[0027], "At step 212, the trusted application instance is used to execute the authority code given a specific input and produce the result together with the proof of execution. A transaction object, which may include the policy compliance result and a proof of the execution, is generated"; ¶[0028], "At step 214, the input, result and proof of execution are provided to the verifier. Additionally, at step 216, the verifier uses the available public certificate and verifies the validity of proof of execution given the input and the result"); 
adding the verified operation to a ledger on the blockchain network (Fedorov, ¶[0016], "A distributed ledger (DL) system is a peer-to-peer network of interconnected nodes maintaining a replicated ledger of an ordered sequence of transaction records. A specific consensus protocol is executed by the nodes to ensure consistency, reliability and integrity of the ledger as new transactions are appended to it. As part of the consensus protocol, there is a validity check that new transactions must pass to be included in the ledger").
Regarding claim 3, the combined system of Fedorov and Yang discloses the invention substantially as applied to claim 2, above, further comprising: determining compliance information based on the verifying (Fedorov, ¶[0028], "At step 214, the input, result and proof of execution are provided to the verifier. Additionally, at step 216, the verifier uses the available public certificate and verifies the validity of proof of execution given the input and the result"); 
recording compliance information on the ledger (Fedorov, ¶[0051], "At step 512, using enclave's execute(Input) entry point and end-user's request data as Input, the fabric Client node produces the policy compliance result together with the proof of policy check execution, {Result, Signature} [...] At step 514, the data {Input, Result, Signature, Cert, Authority.sub.EnclaveCert} is included in a new transaction object. The transaction object is transmitted to a set of fabric endorsing peers for normal endorsement process"; ¶[0052], "In the case of proof validation or policy check failure, the policy check chaincode invocation is terminated with failure, ensuring that the validation chaincode terminates with failure as well and the endorsement fails. Otherwise, the endorsement process finishes normally, and at step 518, the fabric client node proceeds with transaction broadcasting through the fabric ordering service of the Hyperledger Fabric system" - where it's known in the art that "transaction broadcasting" is transmitting the transaction and collecting it in the blocks of the blockchain (in this case the Hyperledger), see McMahon et al. (How are transactions broadcast to the rest of the network, Oct 2014)).
Regarding claims 8-10, Fedorov discloses a system (¶[0053], "a processing system according to one embodiment. The processing can be used to implement the protocols, systems and nodes described above") comprising: 
a memory (¶[0053], "The processing system includes a processor 604, such as a central processing unit (CPU) of a computing device, and executes computer executable instructions comprising embodiments of the system for performing the functions and methods described above. In embodiments, the computer executable instructions are locally stored and accessed from a non-transitory computer readable medium"); and 
a processor in communication with the memory, the processor being configured to perform processes (¶[0053], "The processing system includes a processor 604, such as a central processing unit (CPU) of a computing device, and executes computer executable instructions comprising embodiments of the system for performing the functions and methods described above. In embodiments, the computer executable instructions are locally stored and accessed from a non-transitory computer readable medium").
The remaining limitations of claims 8-10 are similar in scope to those of claims 1-3. Therefore, claims 8-10 are rejected for the same reasons as set forth in claims 1-3, above.
Regarding claims 15-17, Fedorov discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function (¶[0053], "a processing system according to one embodiment. The processing can be used to implement the protocols, systems and nodes described above. The processing system includes a processor 604, such as a central processing unit (CPU) of a computing device, and executes computer executable instructions comprising embodiments of the system for performing the functions and methods described above. In embodiments, the computer executable instructions are locally stored and accessed from a non-transitory computer readable medium"), the function comprising: 
The remaining limitations of claims 15-17 are similar in scope to those of claims 1-3. Therefore, claims 15-17 are rejected for the same reasons as set forth in claims 1-3, above.
Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov (US 20190188712 A1) in view of Yang (CN 109729092 A), as respectively applied to claims 1, 8, and 15, above, and further in view of Lachwani et al. (US 9015832 B1, hereinafter Lachwani).
Regarding claim 4, the combined system of Fedorov and Yang discloses the invention substantially as applied to claim 1, above.
The combined system of Fedorov and Yang does not disclose  receiving, by the node, an auditing module from an auditor; and accepting, by the node, the auditing module.
Lachwani discloses receiving, by the node, an auditing module from an auditor (col. 5, lines 37-41, "audit module 112 transmits or otherwise provides the application(s) for audit 110 to the host device(s) 114, to enable the application(s) to be validated and audited while executing on one or more of the host device(s) 114" - receiving implied); and 
accepting, by the node, the auditing module (col. 5, lines 44-55, "The application(s) for audit 110 may be executed on the host device(s) 114" - acceptance implied since it's executed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Fedorov and Yang in view of Lachwani for receiving, by the node, an auditing module from an auditor; and accepting, by the node, the auditing module.
One of ordinary skill in the art would have been motivated because it would enable auditing to be performed at application runtime.
Regarding claim 11, the combined system of Fedorov and Yang discloses the invention substantially as applied to claim 8, above. The remaining limitations of claim 11 are similar in scope to those of claim 4. Therefore, claim 11 are rejected for the same reasons as set forth in claim 4, above
Regarding claim 18, the combined system of Fedorov and Yang discloses the invention substantially as applied to claim 15, above. The remaining limitations of claim 18 are similar in scope to those of claim 4. Therefore, claim 18 are rejected for the same reasons as set forth in claim 4, above
Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and by overcoming all 35 USC 112 and 101 rejections set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200396065 A1, which discloses blockchains and distributed electronic ledgers (see ¶[0033]-[0043]). It further teaches about consensus mechanisms and conflict resolutions (see ¶[0048] and [0056]) and entities who are trusted verifiers of transactions (see ¶[0732]-[0735]).
US 20210211468 A1, which discloses “compliance data” that is “time stamped by a recognized trusted time authority in accordance with the X9.95 or similar standard. To provide integrity, authentication, and non-repudiation, the data logs may be signed by the blockchain facilitator, or another entity with authorization to publish to the compliance blockchains, using a digital signature method”, see ¶[0019].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446